Citation Nr: 1433591	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-07 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a cervical spine disability. 

3.  Entitlement to service connection for a bilateral hand disability. 

4.  Entitlement to service connection for a bilateral wrist disability. 

5.  Entitlement to service connection for hypertension. 

6.  Entitlement to service connection for sleep apnea. 

7.  Entitlement to service connection for a bilateral leg disability, as secondary to a back disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service with the United States Army from July 1975 to July 1979, and from July 2000 to June 2001.  The Veteran was a member of the Army Reserves from July 1980 to June 2001.

These claims come before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Phoenix, Arizona. 

In a July 2011 decision, the Board remanded these issues for additional development.

In April 2011, the Veteran testified at a Board hearing held via videoconference from the RO.  A transcript of that hearing is associated with the claims file.  The presiding VLJ's employment with the Board ended while the appeal was pending, and so the Veteran was offered, and accepted, a new hearing.  38 U.S.C.A. § 7107(c) (providing that the member or members designated to conduct a hearing shall participate in making the final determination of a claim on appeal).  The Veteran provided testimony before the undersigned Acting Veterans Law Judge (AVLJ) at a videoconference hearing held from the RO in February 2013.  A transcript from this hearing is of record.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The issues of entitlement to service connection for a bilateral hand disability, a bilateral wrist disability, hypertension and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Degenerative joint disease of the lumbar spine was not manifest in service, was not manifest within one year of separation and is not related to service.

2.  Degenerative joint disease of the cervical spine was not manifest in service, was not manifest within one year of separation and is not related to service.

3.  The Veteran's leg sciatica disability was not manifest in service, was not manifest within one year of separation, is not related to service and is not shown to have been caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the lumbar spine was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  Degenerative joint disease of the cervical spine was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  Entitlement to service connection for a bilateral leg disability to include as secondary to a back disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  An August 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  The Board notes that the Veteran's service treatment records for his second period of service are unavailable and that further attempts to find such records would be futile.  See Formal Finding on the Unavailability of Service Records (September 9, 2008).  

With regard to the missing service treatment records, the Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the claims has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

Moreover, there is no presumption, either in favor of the appellant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18   (2005) [the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases].

There is no indication that any additional action is needed to comply with the duty to assist the Veteran. The RO has obtained VA treatment records and per the July 2011 remand instructions, the Veteran underwent a VA examination in August 2011.

The VA August 2011 VA examination report reflects that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the August 2011 VA examination report is sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

At the Veteran's February 2013 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and the Veteran's representative as well as the testimony of the Board hearing.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  Degenerative joint disease is listed, with a preusmtive period of one year following separation from service.  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  

Finally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.


Factual Background and Analysis

At his February 2013 hearing, the Veteran testified that his current lumbar spine and cervical spine disabilities resulted from the wear and tear he experienced during his heavy labor jobs in service.  He also testified that his current bilateral leg disability was a result of his back and neck disabilities.  The Veteran indicated that his current disabilities were related to his service and not related to a July 2004 motor vehicle accident.

The Veteran's available service treatment records are negative for treatments or complaints of a lumbar spine or cervical spine disability.  A May 1977 service treatment record noted that the Veteran presented with complaints of a right knee problem following an injury.  The Veteran's June 1979 separation examination is negative for complaints or treatments of a lumbar spine, cervical spine or bilateral leg disability.  On the Veteran's July 1979 Report of Medical History, he indicated that he had cramps in his legs.

July 2004 x-rays of the cervical spine demonstrated degenerative findings with no traumatic abnormality seen on the limited study.

A December 2004 MRI of the lumbar spine revealed moderate posterior disc bulge and dural compression at L3-4 and L4-5; moderate posterior disc protrusion at L5-S1 which contributed to spinal cord compression and moderate to severe right foraminal narrowing from the posterior disc bulge and mild to moderate narrowing on the left.  The L5 and S1 nerves were also compressed.

Private treatment records from January 2005 noted that the Veteran had neck, back leg and knee pain.  The record also indicated a date of injury of July 2004.

A January 2005 treatment note reported that the Veteran had back discomfort and lower limb pain since a motor vehicle accident in July 2004.  He subsequently received multiple therapy programs for neck and back pain.  The note also indicated that the Veteran reported to have been very healthy and active prior to the July 2004 motor vehicle accident.  The diagnosis was mild acute left S1 radiculopathy.

A July 2008 letter from a private chiropractic clinic noted that the Veteran was treated for spinal symptoms in August 2004.

A December 2010 private treatment note reported that the Veteran had left leg pain.

Per the July 2011 remand instructions, the Veteran underwent a VA examination in August 2011.  The examiner noted that there was no indication in the Veteran's service treatment records of any injury to his back or neck.  He did have a right knee injury with no follow up visits while on active duty.  He was not made unfit for duty as a result of the right knee injury.  The Veteran reported being involved in a motor vehicle accident in July 2004 where he experienced back pain, neck pain and pain in his hands and wrists.  An MRI in 2004 revealed degenerative disc disease with neural foraminal encroachment and disc bulges at 2 other levels.  An electromyogram at the time also revealed an absent left ankle jerk and an L5-S1 radiculopathy with acute denervation.  The examiner opined that the Veteran's multilevel degenerative disc disease and degenerative disc disease of the cervical spine were not likely due to any injury during his period of active service because they were not documented in his service treatment records.  They were more likely than not related to the motor vehicle accident he encountered in July 2004 because of the EMG that showed an acute denervation of his left L5 nerve root.  His current left leg disability was as likely as not related to his back disability, but it was not incurred while on duty in the service.  Rather it was more likely occurred in the July 2004 motor vehicle accident.  The diagnosis was degenerative disc disease and degenerative joint disease of the lumbar and cervical spine and left sciatica which was secondary to his neck and back disabilities.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a lumbar spine disability, a cervical spine disability and a bilateral leg disability is not warranted.

As noted above, there is a current diagnosis of degenerative joint disease of the lumbar and cervical spine as well as a diagnosis of sciatica of the left leg; hence, the first element of service connection is satisfied.  

However, a Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Service connection for arthritis on a presumptive basis is not warranted.  The first evidence of arthritis of the lumbar or cervical spines is the July 2004 VA treatment report.  Those same reports document relatively recent onset of related complaints.  Accordingly, as the record does not show arthritis within one year of the Veteran's service separation, service connection for arthritis on a presumptive basis is not warranted.  

With regard to service connection on a direct basis for the Veteran's lumbar spine and cervical spine disabilities, the service treatment records from the Veteran's first period of service are negative for complaints or treatments of such.  While the Veteran's service treatment records from the Veteran's second period of service are unavailable, the Board notes that the first post-service evidence of back and neck complaints is a VA treatment note in July 2004, docuemtning onset after the second period of service.  

Regarding the Veteran's claim for a bilateral leg disability, the Board notes that the Veteran's service treatment records reflect a complaint of right knee pain in May 1977.  

However, the service treatment records were negative for any diagnoses of any chronic bilateral leg disability.  The record reflects that his right knee complaints were medically addressed in service, and appear to have been of an acute and transitory nature. The service treatment records also made no mention of right knee symptoms for a period of two years prior to the Veteran's discharge.  Significantly, the Veteran's June 1979 separation examination was negative for complaints or treatments related to a right knee disability, and the VA examiner commented specifically on the lack of continued complaints or treatment in service..

Additionally, there are no clinical findings or diagnoses of a bilateral leg disability until many years after service as the first medical evidence demonstrating a bilateral leg condition is the January 2005 private treatment report noting mild acute left S1 radiculopathy.  

To the extent that the Veteran is asserting a continuity of symptomatology since service, the Board does not find the Veteran to be credible with regard to any assertions that he has had symptoms of these disabilities since service.  While the Veteran contends that his lumbar spine and cervical spine disabilities resulted from the wear and tear of his duties during his service, the June 1979 separation examination report is again negative for any treatment, complaint, or diagnosis pertinent to the low back or neck.  Indeed, the Board observes that contemporaneous examination reports undertaken at the time of the Veteran's service discharge reveal normal clinical findings pertaining to his back and neck.  These finding contradicts any current assertion that a low back or neck disability existed at the time of his service discharge or that his complaints of back or neck problems during service persisted until his discharge.  Instead, the first medical evidence demonstrating a back and neck condition is the July 2004 treatment reports.  Additionally, the Board notes that a January 2005 treatment report specifically noted that the Veteran had back discomfort and lower limb pain since a motor vehicle accident in July 2004 and that he reported to have been very healthy and active prior to the July 2004 motor vehicle accident.  Thus, the Board finds that his documented medical history, to include his own contemporaneous statements to treating providers, is in conflict with any assertions that his current low back or neck symptoms have continued since service.  The Board places greater weight on the contemporaneous service records, to include service separation examination which is negative for any complaints pertaining to the Veteran's low back or neck.

As the Veteran was not diagnosed with a lumbar spine disability, a cervical spine disability or a bilateral leg disability until many years after service and there was a significant period between his service and his post-service complaints where the medical record was silent for complaints of a lumbar spine disability, a cervical spine disability or a bilateral leg disability, the Board concludes that the weight of the evidence is against a finding of continuity of symptomatology since service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board also finds that the weight of the evidence is against a finding that the Veteran's current lumbar spine disability, cervical spine disability and bilateral leg disabilities are etiologically related to the Veteran's military service on a direct basis.  In fact, the only medical opinion addressing the etiology of the low back, cervical spine and bilateral leg disabilities on a direct basis weighs against the claims as the August 2011 VA examiner opined that it was less likely than not that the Veteran's degenerative joint disease of the lumbar and cervical spine and his leg sciatica were related to his service.  None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  The Veteran's own stated positive opinion Is not competent evidence.  He is not reporting an observed cause and effect relationship; he is expressing a conclusion which would require applicaton of reasoning and specialized knowledge or training which he simply does not possess.  Layno v. Brown, 6 Vet. App. 465 (1994); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Regarding service connection for a bilateral leg disability on a secondary basis, the Veteran again contends that this resulted from his low back disability.  The August 2011 VA examiner also attributed this disability to the Veteran's neck and low back disabilities.

However, as discussed above, service connection has not been established for a low back or a cervical spine disability as the most probative opinion is against a finding of a relationship between these disabilities and service.  As such, service connection may not be established for a bilateral leg disability, as secondary to a service-connected low back or cervical spine disability, as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

In addition, as noted above, there is simply no competent, probative, medical evidence or opinion even suggesting a relationship between any bilateral leg disability and service and neither the Veteran nor his representative has identified, presented, or alluded to the existence of any such medical evidence or opinion.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001). 


ORDER

Entitlement to service connection for a low back disability is denied. 

Entitlement to service connection for a cervical spine disability is denied. 

Entitlement to service connection for a bilateral leg disability, as secondary to a back disability is denied.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for service connection for a bilateral hand disability, a bilateral wrist disability, hypertension and sleep apnea.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the Veteran's claims for service connection for a bilateral wrist and bilateral hand disability, the Board notes that a June 1985 record from the Veteran's time served in the Reserves indicates that the Veteran injured his hand when his hand/wrist slipped from a bar he was holding.  In August 2011 the Veteran underwent a VA examination where the examiner concluded that "there is no current bilateral hand or wrist disability."

However, the Board notes that multiple treatment records from a private physician in July 2008 and August 2008 provided a diagnosis of right wrist tendonitis with extensor pollicis.  The Veteran reported that he experienced wrist pain since he was 25 years old.

As there is conflicting evidence regarding whether a current bilateral hand or bilateral wrist disability exists, the Board finds that the evidence currently of record is insufficient to resolve the claims for service connection for a bilateral hand and bilateral wrist disability and that further medical examination and opinion are warranted.  

Regarding the Veteran's claim for service connection for hypertension and sleep apnea, the Board again notes that the Veteran's service treatment records for his second period of service from July 2000 to June 2001 are unavailable for review.  As such, the Board recognizes that VA needs to employ a "heightened" duty "to explain its findings and conclusions and to consider carefully the benefit- of-the-doubt rule."  See Cromer v. Nicholson, 19 Vet. App. 215, 217- 18 (2005), quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); see also Russo v. Brown, 9 Vet. App. 46, 51 (1996) (explaining that precedent does "not establish a heightened 'benefit of the doubt,' only a heightened duty of the Board to consider applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed"); see also 38 C.F.R. § 3.159(c) (4).

Regarding the Veteran's hypertension disability, the Veteran underwent a VA examination in August 2011.  The examiner opined that the Veteran's hypertension was not likely due to his military service because his entrance and separation examination blood pressures were normal and there was no evidence that he ever had hypertension when seen in sick call during his military service.  However, the Board notes that the Veteran reported that during a February 2000 "Fit to Win" health risk appraisal, he was advised that his blood pressure was high.  Additionally, an undated service treatment record associated with the health risk appraisal recorded a blood pressure reading of 162/87.  Regulations provide that hypertension for VA purposes means that the diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2013).

As there is potentially conflicting evidence as to whether the Veteran had in-service indications of high blood pressure during his second term of active duty, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for hypertension and that further medical examination and opinion are warranted.  

Regarding the Veteran's sleep apnea disability, the Veteran underwent a VA examination in August 2011.  The examiner noted that there was no indication during the Veteran's military service that he had snoring or sleep apnea.

However, the Board notes that in a September 2009 statement, the Veteran's wife indicated that she witnessed the Veteran snore loudly and have sleep difficulties when she first met him in 1977.  While the August VA examiner noted that there was no indication during the Veteran's military service that he had snoring or sleep apnea, he did not address the contentions of the Veteran's wife.

As there is potential evidence of the Veteran demonstrating sleep apnea during his active duty, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for sleep and that further medical examination and opinion, which addresses these witness accounts, are warranted.  

The medical opinions of record either fail to offer an adequate rationale for stated opinions or lack clarity when identifying the diagnosed conditions.  They are therefore not adequate for adjudication purposes; VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Remand is therefore required with respect to the Veteran's claimed bilateral hand, bilateral wrist, hypertension and sleep apnea disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Make arrangements with an appropriate VA medical facility for the Veteran to be afforded an orthopedic examination in connection with his claims of service connection for a bilateral hand disability and a bilateral wrist disability.  The claims file is to be provided to the examiner for review in conjunction with the examination and the examiner should state that he reviewed these records in the report.  After a review of the claims file and an examination of the Veteran, the examiner should determine whether the Veteran has a current bilateral hand or bilateral wrist disability and if so, whether it is at least as likely as not that the Veteran's current bilateral hand and/or bilateral wrist disability was caused by his military service.

In providing answers to the above questions, the examiner should comment on the 2008 private physician's diagnosis of right wrist tendonitis.

A complete rationale for all opinions reached should be provided.  If the examiner is unable to render any requested opinion, the examiner should explain in detail why such opinion could not rendered.

3.  Make arrangements with an appropriate VA medical facility for the Veteran to be afforded an examination in connection with his claim of service connection for hypertension.  The claims file is to be provided to the examiner for review in conjunction with the examination and the examiner should state that he reviewed these records in the report.  After a review of the claims file and an examination of the Veteran, the examiner should determine whether it is at least as likely as not that the Veteran's current hypertension disability was incurred in or aggravated by the Veteran's active duty military service.  

In providing answers to the above questions, the examiner should comment on the undated elevated blood pressure readings and the Veteran's contention of being assessed high blood pressure in a February 2000 health risk appraisal.

A complete rationale for all opinions reached should be provided.  If the examiner is unable to render any requested opinion, the examiner should explain in detail why such opinion could not rendered.

4.  Make arrangements with an appropriate VA medical facility for the Veteran to be afforded an examination in connection with his claim of service connection for sleep apnea.  The claims file is to be provided to the examiner for review in conjunction with the examination and the examiner should state that he reviewed these records in the report.  After a review of the claims file and an examination of the Veteran, the examiner should determine whether it is at least as likely as not that the Veteran's current sleep apnea disability was incurred in or aggravated by the Veteran's active duty military service.  

In providing answers to the above questions, the examiner should comment on the Veteran's wife's September 2007 statement in which she reported witnessing the Veteran's loud snoring and sleep difficulties while he was on active duty.

A complete rationale for all opinions reached should be provided.  If the examiner is unable to render any requested opinion, the examiner should explain in detail why such opinion could not rendered.

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


